DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-2, 7, 16, 20, 24, 26, 32-33, 41-42, 46, and 53 are pending.  Claim 1 has been amended. Claims 24, 26, 32-33, 41-42, 46, and 53 have been withdrawn. The rejection of claim 17 under 35 USC 112d is withdrawn as moot in view of the cancellation of the claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 recites the limitation "the rate of filling the shooting pot cavity." There is insufficient antecedent basis for this limitation in the claim. A “rate of filling” was deleted from claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1-2, 7, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schultz (US 2012/0074607) in view of Åström and Kazmer (US 6,514,440).
Regarding claim 1, Schultz discloses a method (abstract) of filling a shooting pot cavity (melt accumulator 122, abstract) in a molding system (injection unit 100, abstract), the method comprising: injecting resin (PET, [0018]) from an injection unit (extruder 102, [0024]) to fill the shooting pot cavity (first melt accumulator 121, [0024]), the injection unit having an injection nozzle for ejecting resin (melt filter 112 including a filter inlet 111 and a filter outlet 113 constitutes a nozzle for ejecting resin into melt accumulator 122, [0026-27]); measuring (sensor 125 sensing melt pressure downstream of filter outlet 113, [0030], [0052], Fig. 3) a property of the resin at a predetermined location in the molding system (melt pressure at exit of filter outlet 113, [0030], [0052], Fig. 3), the predetermined location being a melt passage (filter outlet 113 is part of a melt passage from melt filter 112 to melt accumulator 122, [0026]); determining ([0055-56]) that the measured property (melt pressure) is outside of a threshold range ([0055-56]) for the property (melt pressure), the threshold range being associated with the predetermined location (melt pressure at exit of filter outlet 113, [0030], [0052], [0055-56], Fig. 3).
Schultz teaches a method substantially as claimed. Schultz does not disclose wherein measuring (404) a property of the resin at a predetermined location in the molding system is at a predetermined time during an injection cycle and wherein determining (406) that the measured property is outside of a threshold range for a predetermined length of time, the predetermined length of time based on a length of time during a portion of the injection cycle; and incrementally adjusting the volume of resin in the shooting pot cavity to incrementally 
	However, in the same field of endeavor of control systems theory, Åström teaches wherein determining (406) that the measured property is outside of a threshold range comprises determining that the measured property is outside of a threshold range for a predetermined length of time (sensors provide more accurate values with slow dynamics, page 180).
Additionally, in the same field of endeavor of an injection molding device including shooting pots (wells including well 640, col. 17 ll. 34-36, Fig. 21), Kazmer teaches incrementally adjusting the volume of resin in the shooting pot cavity to incrementally reduce the amount that the measured property is outside of the threshold range at the predetermined location and at the predetermined time during the injection cycle (incrementally changing predetermined position of ram 565 to ensure proper volume in well 640 with a PID algorithm, col. 17 ll. 34-47, col. 18 ll. 16-31, col. 26 ll. 32-42, Fig. 21).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Schultz to measure the property as outside of a threshold range for additional time because noise averages out to zero over time and the sensor measurement would be more accurate as taught by p. 180 of Åström. As modified, the melt pressure downstream of filter outlet 113 would be measured at a predetermined period of time and would have to be outside of the threshold range for a predetermined period of time. It would have further been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have 
Regarding claim 2, Schultz as modified teaches wherein injecting resin from an injection unit comprises injecting the resin into a refill melt passage (resin injected from extruder 102 through melt filter 112 to first melt accumulator 121, [0024], [0026]), the refill melt passage (melt filter 112, [0026]) fluidly connecting the injection unit (extruder 102) and the shooting pot cavity (first melt accumulator 121, [0026]).
Regarding claim 7, Schultz as modified teaches after adjusting [a] rate of filling the shooting pot cavity, outputting an indicator (outputting empirical study result into internal memory 140, [0058]; alternatively, the indicator is the control signal, [0061]).
Regarding claim 16, Schultz as modified teaches storing threshold range data in a memory (internal memory 140, [0050]), the threshold range data representing the threshold range (target pressure range stored in internal memory 140, [0050]).


20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schultz (US 2012/0074607) in view of Åström and Kazmer (US 6,514,440) as applied to claim 1 above, and further in view of Nishikawa (US 2013/0035440).
Regarding claim 20, Schultz in view of Åström and Kazmer teaches a method substantially as claimed. Schultz in view of Åström and Kazmer does not teach wherein measuring (404) a property of the resin comprises measuring a flashing on a molded part.
	However, in the same field of endeavor as injection molding, Nishikawa teaches wherein measuring a property of the resin comprises measuring a flashing on a molded part ([0085]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Schultz to measure flashing on a molded part as taught by [0085] of Nishikawa because flash generation is a serious problem and operational parameters should be set to suppress flash generation as taught by [0056] of Nishikawa.
Response to Arguments
Applicant’s arguments filed November 8, 2021, with respect to the rejection(s) of have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kazmer (US 6,514,440).
Applicant correctly points out that Shultz and Åström do not teach modifying the volume of the shooting pot. However, as noted above, this deficiency is remedied by Kazmer.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Craig (US 2012/0068373) has previously been cited and is noted here because [0058-60] teaches modifying the volume of the shooting pot by altering the position of the plunger to achieve desired outcomes.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131. The examiner can normally be reached 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J CHIDIAC/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726